Case 20-10343-LSS Doc 4491 Filed 05/18/21 Pagelof1

rn .
=_— re
& 32
QE = es Justice Laur Selber Silverstein
x = BSA Bankruptcy Case
Lj = Yor 824 Market Street
{ @ fac 6th Floor
— Jes Wilmington, O€ 19801
Os b
—_
xe
= ae
rm
RE vs

Dear Justice Stiverstein.

It's like this. It1s hard te quantify years of Inerapy since age 17 numerous medications for relentless depression. numerous friends and family driven away- of almost away, they could tell you Or numerous lost jobs.
lost education lost opportunites, lost tme before learned what time really was And how much of it all do | blame on the scandal, the one that damaged my father, the one that destroyed a 5 generation Presbytenan Church ( now

schismed out elsewhere into new digs ) How much of my misspent life and relational dysfunctions and repulsive depression. with repulsive scars do | blame on 15 innocent campouts and 3 or 4 others? How much is mitigated
because | wanted fnendship that desperately? Oris that just more pathelique? Am { that pathetic? So maybe it's not depression? Maybe it's just fact? So there It's like that
Now. There Must be room for redemption. on the other side But | have done enough It is now up to yal! to wok this out. | guess | feel for my abuser. albeit with detached ambivalence It has been sc long, yet is an ever-present

monster, like a suicide. or a deceased child Only itis your inner child | guess Some said | have been. they would say, destroyed. | would rather say something there is not an English word for. that | know of But if there were. it
would be a kind of blending of the words “clean” and ~ acceptable” and ~ ok “| am working on it You must understand it was a mental iliness. being gay until that time. approx. according to ihe MHMR { was sent to That's when it all

changed Guliiivas several years penind on many issues | was to learn | took it to our minister EEE the beginning of a great unraveling, a ume of shame and upheaval in our family and in the church Of course
he left immediately. | withdrew. a disaster unfolded Many were affected My whole family. in some ways. till today, [ aver.

Real ife? | could really use some (for me} expensive dental work, before | lose my teeth | need periodontal care badly. 1am 64 now, on disability doing hospice work, doing it well. when | doit Might have to seli my mobile home. and
nomad it, but would rather not Whatever paltry sum comes to me. ultimately, | hope it doesn't fee! Ike a slap in the face. But | don't see how it won't Good luck with your deciding

Very truly yours,
